Citation Nr: 1737716	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-08 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with sleep disorder. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss. 

3.  Entitlement to service connection for a nerve disorder of the right upper extremity (claimed as tremors), to include as due to herbicide exposure. 

4.  Entitlement to service connection for a nerve disorder of the left upper extremity (claimed as tremors), to include as due to herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (claimed as tremors), to include as due to herbicide exposure. 

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (claimed as tremors), to include as due to herbicide exposure.

7.  Entitlement to service connection for chloracne (claimed as rash on feet, arms, back, and groin), to include as due to herbicide exposure. 

8.  Entitlement to service connection for poor circulation of the right lower extremity (claimed as immersion foot).

9.  Entitlement to service connection for poor circulation of the left lower extremity (claimed as immersion foot).

10.  Entitlement to service connection for a sleep disorder (previously claimed as sleep apnea). 

11.  Entitlement to service connection for residuals of a left arm injury with scar and left wrist disorder. 

12.  Entitlement to service connection for a bilateral foot disability. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, R.E.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 and January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2009, February 2010, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Portland, Oregon, and Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2015 hearing.  A transcript of that proceeding is of record. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider a veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  With regard to the Veteran's claim for an upper extremity nerve disorder, the Veteran initially filed claims to establish service connection for peripheral neuropathy, but in later statements he referenced tremors, muscle spasms, and tingling.  The Agency of Original Jurisdiction (AOJ) characterized the Veteran's claims peripheral neuropathy of the upper extremities but noted the Veteran's subjective symptoms.  With regard to the Veteran's claim for a bilateral foot disability, the Veteran filed a claim for plantar fasciitis and immersion.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claims to include any nerve disorder of the bilateral upper extremities and any foot disorder of the bilateral feet, and the issues have been characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

In March 2016, the Board remanded the appeal to the AOJ for additional evidentiary development.

The issues of entitlement to service connection for a nerve condition of the left upper extremity, nerve condition of the right upper extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, chloracne, poor circulation of the right lower extremity, poor circulation of the left lower extremity, sleep disorder, and residuals of a left arm injury with scar and left wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.

2.  The Veteran's service-connected bilateral hearing loss hearing disability has been manifested by Level I hearing bilaterally.

3.  The Veteran's current bilateral foot disability was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a compensable rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist pertain to the issues of entitlement to increased evaluations for PTSD and bilateral hearing loss and the issue of entitlement to service connection for a bilateral foot disability.  As the Board is remanding the other issues, a discussion of the duties to notify and assist regarding these issues is not necessary.

VA's duty to notify was satisfied by a letter sent to the Veteran in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained. 

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2.  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the Veteran's bilateral hearing loss or PTSD.  Thus, there is no duty to provide further medical examination on the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak, 21 Vet. App. at 455-56.  The examiners documented the Veteran's difficulty understanding standing conversations and watching television.  Thus, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

The Board is also satisfied as to substantial compliance with its March 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included affording the Veteran with VA examinations to determine the nature and etiology of his bilateral foot disability and the current severity of his PTSD and bilateral hearing loss.  The AOJ was also directed to obtain outstanding treatment records.  As the requested development has been completed, no further action is necessary.

II.  Increased Evaluations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A.  PTSD

The Veteran's PTSD is currently rated as 70 percent disabling pursuant to Diagnostic Code 9411.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.
The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.
One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The Veteran presented casually dressed and cleanly groomed.  He maintained positive affect and sound eye contact throughout most of his interview.  The Veteran was logical, coherent, well oriented, and displayed fair intactness of recent and remote memory.  The VA examiner found the Veteran to be credible.  The Veteran reported light sleep in a short cycle and frequent nightmares.  He endorsed depression, anger, impatience, and a history of assaults.  At the time of the examination, the Veteran spent much of his time caring for his elderly mother and working in the woods installing prefabricated structures.  He denied active friendships and did not belong to any clubs or attend church.  The VA examiner assigned a GAF score of 55.

In January 2017, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The VA examiner diagnosed PTSD and depressive disorder.  The Veteran's mental health diagnoses were productive of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation mood, difficulty in establishing work and social relationships, and difficulty in adapting to stressful circumstances.  The VA examiner found that the Veteran's mental health diagnoses were productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  During the examination, the Veteran was oriented to person, place, time, and purpose.  His thoughts were logical and goal.  The VA examiner elaborated that most of the occupational and social impairment was due to PTSD, which caused the Veteran's depression.  The Veteran described himself as being very isolated socially and had no social contact other than his children.  He had not been married or dated since 1995.  The Veteran worked alone with animals for most of his adult life, which was related to his difficulty interacting with others.

Based upon the forgoing, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent for his PTSD.  The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130.  The Veteran has maintained relationships with his children and has been employed.  Additionally, the Veteran reported to the VA examinations appropriately dressed and his thought process was intact.  The weight of the evidence is against a finding that the Veteran's PTSD is productive of total occupational and social impairment. 

B.  Bilateral Hearing Loss Disability

The Veteran's service-connected bilateral hearing loss is currently rated as zero percent disabling pursuant to Diagnostic Code 6100.  38 C.F.R. § 4.85.  

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b) 

The Veteran was afforded an audiometric examination in March 2010, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
40
50
28.75
LEFT
15
10
25
35
21.25

The Maryland CNC controlled speech discrimination test revealed speech recognition of 100 percent in the right ear and 96 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the right ear, with column I, the left ear.

The Veteran was provided with his most recent audiometric examination in August 2016, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
40
45
35
LEFT
30
35
55
55
44

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent for the right ear and 94 percent for the left ear.
From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the right ear, with column I, the left ear.

The only evidence of record for increased evaluations for the service-connected bilateral hearing is lay statements from the Veteran.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in disability evaluations.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and Martinak.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties 
and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 
Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluations for the disability are inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Additionally, the Veteran's bilateral hearing loss disability has not been shown to render the Veteran unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 
The Veteran seeks service connection for a bilateral foot disability.  He testified that he experienced burning, tingling, and cold sensations in his bilateral feet. 
The STRs are silent for treatment for any foot injuries.  The January 1972 separation examination evaluated the Veteran's lower extremities as normal.

Here, the only medical nexus opinions of record are negative.  In February 2016, the Veteran was afforded a VA foot examination.  The VA examiner diagnosed degenerative arthritis of the right foot and bone spur of the left foot.  The Veteran endorsed tingling, burning, and cold sensations that affected the bottoms of his feet for many years.  A review of the record indicates a prior right foot fracture, but August 2013 X-ray studies of the right foot were negative for a fracture and only documented degenerative joint disease.  An October 2003 X-ray was negative for findings related to the left foot with the exception of a bone spur.  The VA examiner opined that the Veteran's bilateral feet disabilities were less likely than not related to any in-service event or injury.  She elaborated that there were no medical records documenting any foot issues until the 2000s and that the Veteran separated from the military service in 1972.  She concluded that it would be unusual to have foot symptoms that are usually slowly progressive for more than 40 years but only complain of them in the last few years.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  The earliest pertinent post-service medical evidence associated with the claims file is dated from the 2000s, over 30 years after the Veteran's military separation in 1972.  Furthermore, the record contains a post-service foot fracture.  This post-service injury demonstrates a superseding cause for the Veteran's current foot disability.  Further, the STRs do not show that the Veteran developed a chronic bilateral foot disorder during his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection.  As stated above, the earliest post-service medical treatment records are dated many years after the Veteran's separation from active duty in 1972.  No diagnosis of arthritis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he experienced foot pain during his active service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the bilateral foot disability to be credible, since his STRs make no reference to a bilateral foot injury and since the Veteran first filed a claim for his bilateral foot disability many years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Lastly, the Veteran's lay statements are lacking in detail with regard to a specific injury that occurred in service.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a bilateral foot injury during his active military service and until which fails to show a bilateral foot disorder until decades after his separation from the active duty in 1972.  Further, the only medical nexus opinions of record are negative.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his bilateral foot symptoms have been present since his active service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a bilateral foot disorder.  

Service connection for a bilateral foot disability is denied.




ORDER

An initial rating in excess of 70 percent for PTSD with sleep disorder is denied.

An initial compensable rating for bilateral hearing loss is denied. 

Service connection for a bilateral foot disability is denied. 


REMAND

A.  Nerve Condition of the Upper Extremities

At the September 2016 VA examination, the Veteran was diagnosed with a tremor in the bilateral upper extremities.  The etiology was unknown.  In February 2017, the Veteran was diagnosed with restless leg syndrome and periodic limb movement disorder, which was incorporated and rated by the AOJ under his service-connected PTSD with sleep disorder.  It is unclear from the February 2017 VA opinion whether the Veteran's periodic limb movement disorder and/or restless leg syndrome involves the tremor in his bilateral upper extremities.  The Board finds that a remand is required to obtain an addendum medical opinion to clarify whether the Veteran's tremor of the bilateral upper extremities is caused or aggravated by his service-connected PTSD with sleep disorder.

B.  Peripheral Neuropathy and Poor Circulation of the Lower Extremities

In September 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed peripheral neuropathy.  The VA examiner diagnosed peripheral neuropathy of the bilateral lower extremities.  The examiner opined that the Veteran's peripheral neuropathy of the lower extremities was less likely than not incurred in-service based upon a lack of documentation in the STRs.  The examiner acknowledged that peripheral neuropathy could be caused by toxin exposure, but did not address the Veteran's in-service presumed herbicide exposure from his service in the Republic of Vietnam (Vietnam) during the Vietnam War.  She added that any cold sensation of the lower extremities was likely due to peripheral neuropathy.  The Board finds that this opinion is inadequate as it does not address the Veteran's contention that his peripheral neuropathy is the result of his in-service herbicide exposure.  Therefore, a remand is necessary to obtain an addendum medical opinion.

C.  Chloracne

In September 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed chloracne.  The VA examiner opined that it was less likely than not that that the Veteran's subcutaneous pustules were caused by in-service herbicide exposure.  She elaborated that she was not a dermatologist and had never seen a case of chloracne.  The examiner stated that the etiology of the Veteran's current diagnosis was unclear, but from the medical records it was not related in time to any possible herbicide exposure.  The Board finds that the VA examination is inadequate because the VA examiner does not explain why the Veteran's skin disability is unrelated to his presumed in-service herbicide exposure and it is not clear that the VA examiner is competent, by her own admission, to give an opinion or conduct an examination regarding chloracne.

D.  Sleep Apnea 

In February 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed sleep apnea.  The VA examiner indicated that the Veteran had never been diagnosed with sleep apnea or a sleep breathing disorder.  In support of his conclusion, the VA examiner cited a May 2016 sleep study.  After the VA examination, the AOJ received a July 2016 sleep study from the Veteran that revealed a likely insignificant sleep related breathing disorder.  Based on the forgoing, a remand is necessary to obtain an addendum medical opinion to obtain a etiology opinion on the currently diagnosed sleep related breathing disorder.




E.  Left Arm Injury 

At his Board hearing, the Veteran testified that he injured his left arm and required stitches while he was on leave in-service.  When he went back to Vietnam, the injury became infected and had to be opened up and cleaned out.  He explained that this caused problems with the flexion of his left wrist since service.  In September 2016, the Veteran was afforded a VA skin and wrist examination.  However, the VA examiner did not address the nature or etiology of the Veteran's claimed left arm injury.  Therefore, a remand is necessary to obtain an addendum medical opinion to address the etiology of the Veteran's claimed left arm injury.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to the VA examiner who conducted the February 2017 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed tremor in the bilateral upper extremities.  

If, after a review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical evidence, and statements made in connection with his claim.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tremor in the bilateral upper extremities is caused or aggravated beyond its natural progression by the service-connected PTSD with sleep disorder.  
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the September 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed peripheral neuropathy of the lower bilateral extremities.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical evidence, and statements made in connection with his claim.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the lower bilateral extremities began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include his presumed in-service herbicide exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Provide the Veteran with a VA skin examination to determine the nature and etiology of any identified skin disability.  To the extent possible, the examination should be scheduled during a period of flare-up of the Veteran's skin disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

Upon a review of the record, the examiner should respond to the following:

a.  Identify all diagnosable skin disorders. 

b.  For each diagnosed skin disability, state whether it is at least as likely as not (50 percent probability or more) that any diagnosed skin disability began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service, to include his presumed in-service herbicide exposure.

In rendering the requested diagnoses and opinions, the examiner must address the Veteran's assertions that his skin disability first manifested during active service and that he has experienced a recurrent rash for many years.

A complete rationale must be provided for any opinion offered.

4.  Refer the Veteran's VA claims file to the VA examiner who conducted the September 2016 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's currently diagnosed sleep related breathing disorder.  If, after a review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical evidence, and statements made in connection with his claim.

The examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or more) that the currently diagnosed sleep related breathing disorder began in service, was caused by service, or is otherwise etiologically related to the Veteran's military service?

b.  If the above opinion is negative, then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the currently diagnosed sleep related breathing disorder was caused or aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected PTSD with sleep disorder?

In rendering the opinion, the VA examiner must address the July 2016 sleep study, which documented likely insignificant sleep related breathing disorder.

A complete rationale must be provided for any opinion offered.

5.  Provide the Veteran with a VA examination to determine the nature and etiology of any left arm joint or skin disabilities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

Upon a review of the record, the examiner should respond to the following:

a.  Identify all diagnosable skin and joint disorders of the left arm. 

b.  For each diagnosed skin and/or joint disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disorder began in service, was caused by service, or was otherwise etiologically related to the Veteran's active service.  
A complete rationale must be provided for any opinion offered.

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate period to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


